Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 8 and 15, the closest prior art of record, Kulesh Vol.51, No 4, February 17, 2004, pp.425-434 “Wavelet Analysis of Ellipticity, Dispersion, and Dissipation Properties of Rayleigh Waves” article Hereinafter Kulesh and Diallo Vol. 71, No 5 (September-October 2066); pp V99-V104, 6 Figs. “Instantaneous polarization attributes based on an adaptive approximate covariance method” articles Hereinafter Diallo, teaches the following:

Kulesh, disclose obtaining single component seismic data from the seismic receiver station at a first location (Introduction, Col.1, lines 12-15); filtering the single component seismic data to identify interface waves in the single component seismic data (Introduction Col. 1, lines 18-20 and 23-25, where filtering Rayleigh waves(interface waves) relies on the polarization analysis…data can be obtained by inversion of the Rayleigh waves with dispersion in an analysis of one-component or multicomponent)); 
      applying polarization filtering to multicomponent data (Introduction, Col. 1, lines 18-20 where possible methods for filtering Rayleigh waves relies on the polarization analyses serving to derive the parameters…data; data can be obtained by  inversion…in an analysis of multicomponent signals); and
    producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated interface waves as compared to the single component seismic data (Introduction, Col. 2, lines 10-15, where processing multicomponent seismograms that are capable of retrieving the parameters of ellipticity the dispersion and the dissipation (attenuation function) of Rayleigh waves; page 427, para 2);
filtering seismic data to identify interface waves, where the interface waves are the second component data (Abstract, lines 4-6, where filtering seismic signals in order extract the Rayleigh components…written in terms of wavelet spectra of complex(two-component) signals).
Diallo articles teaches distinguishing surface from body waves of multicomponent data (Introduction, lines 2-3).

The closest Prior art of the Record does not disclose or render Obvious:
 “generating, using the identified interface waves, second component seismic data at a second location; 
applying polarization filtering to multicomponent data comprising the single component seismic data and the second component seismic data (at a second location).”
Claims 2-7, 9-14 and 16-20 are allowed due to their dependency on claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862